


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

                                This EMPLOYMENT AGREEMENT (this “Agreement”) is
hereby entered into on August 14, 2008 between Take-Two Interactive
Software, Inc., a Delaware corporation (the “Company”), and Gary Dale (the
“Employee”).

 

W I T N E S S E T H :

 

                                WHEREAS, the Employee and the Company are
parties to that certain Employment Term Sheet, dated November 15, 2007, as
amended by the letter agreement between the Employee and the Company, dated
March 15, 2008 (collectively, the “Prior Agreement”) pursuant to which Employee
currently serves as Executive Vice President of the Company;

 

                                WHEREAS, effective as of July 1, 2008 (the
“Effective Date”), the Employer desires to continue to employ the Employee as
its Chief Operating Officer (“COO”) and to be assured of his services as such on
the terms and conditions hereinafter set forth; and

 

                                WHEREAS, the Employee is willing to accept such
continued employment as COO on such terms and conditions.

 

                                NOW, THEREFORE, in consideration of the mutual
covenants and agreements hereinafter set forth, and intending to be legally
bound hereby, effective as of the Effective Date, the Company and the Employee
hereby agree as follows:

 

1.  Term.  The Company hereby agrees to continue to employ the Employee, and the
Employee hereby agrees to continue to serve the Company, for the period
commencing as of the Effective Date and ending on October 31, 2011 (the
“Expiration Date”), unless earlier terminated as provided in this Agreement. 
The period of time between the Effective Date and the termination of the
Employee’s employment under this Agreement shall be referred to herein as the
“Term.”

 

2.  Employee Duties; Location.

 

(a)           During the Term, the Employee shall serve as COO and have the
duties and responsibilities customarily associated with such position in a
company the size and nature of the Company.  Employee shall report solely and
directly to the Chief Executive Officer of Company (“CEO”).

 

(b)           The Employee shall devote substantially all of his business time,
attention, knowledge and skills faithfully, diligently and to the best of his
ability, in furtherance of the business and activities of the Company. 
Notwithstanding the foregoing, the Employee shall be permitted to engage, or
continue participation, in (i) charitable, civic, educational, professional,
community or industry affairs, (ii) managing his and his family’s personal
passive investments and (iii) such other activities as may hereafter be
specifically approved in writing by the CEO, which in each case and in the
aggregate do not materially interfere or conflict with the

 

--------------------------------------------------------------------------------


 

performance of the Employee’s obligations hereunder.

 

(c)  The Employee’s principal place of employment for his duties hereunder shall
initially be the Company’s executive offices in England.  Employee and the
Company hereby agree that he will relocate his principal place of employment for
his duties hereunder to the Company’s principal executive offices in New York
City by no later than July 1, 2009 (the “Relocation”).

 

(d)  The Employee acknowledges and agrees that he shall travel as reasonable and
necessary outside of the area of where his principal place of employment is then
located in connection with the business of the Company as necessary to fulfill
his duties under this Agreement, including, without limitation, travel to New
York City upon the CEO’s reasonable request prior to the Relocation.

 

3.             Compensation.

 

(a)           During the Term, the Company shall pay the Employee a salary at a
rate of $612,000 per annum, payable in equal semi-monthly installments in
accordance with the Company’s normal payroll practices and procedures in effect
from time to time for the payment of salaries to executive officers located in
the United States; provided, however, that prior to the Relocation, such salary
shall be payable in British Pounds at the rate of £313,000 per annum, payable in
monthly installments in accordance with the Company’s normal payroll practices
and procedures as in effect for time to time for employees located in England. 
During the Term, the Employee’s salary shall be subject to annual review at the
end of each fiscal year of the Company (“Fiscal Year”) by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of the
Company (the “Board”) and may be increased (but not decreased) from time to time
at the discretion of the Compensation Committee.  Such salary as increased from
time to time shall be referred to herein as the “Salary”.

 

(b)           During the Term, the Employee shall be entitled to receive an
annual bonus (“Bonus”) with respect to each Fiscal Year during the Term based
upon the actual global, corporate EBITDA of the Company (defined as the global,
corporate net income recorded for the Company, adding back in interest,
depreciation, amortization and tax expenses) as compared to the Company’s
budgeted global, corporate EBITDA for such Fiscal Year as follows:

 

Actual global, corporate EBITDA

Annual Bonus

Less than 75% of the Budget

No Bonus earned

75% - 100% of the Budget

* 10% - 50% of Salary

100% - 125% of the Budget

* 50% - 75% of Salary

Greater than 125% of the Budget

Capped at 75% of Salary

 

 

 

*The Bonus in this range will be determined based on a proportional sliding
scale (for example, at 90% of Budget the Bonus will be  approximately 34% of
Salary and at 110% of Budget the Bonus will be 60% of Salary).

 

The budgeted global, corporate EBITDA for the Company with respect to each
Fiscal Year shall be determined by the CEO and the Board after good faith
consultation with the Employee and in

 

2

--------------------------------------------------------------------------------


 

accordance with past practices and shall be communicated to the Employee in
writing within 90 days following the commencement of each such Fiscal Year.  The
actual global, corporate EBITDA with respect to each Fiscal Year during the Term
shall be calculated by the Company in the same manner as the budgeted global,
corporate EBITDA for such Fiscal Year and shall be communicated to the Employee
in writing along with a calculation of the Bonus within 45 days following the
end of such Fiscal Year.

 

Notwithstanding the foregoing, the Employee’s Bonus for Fiscal Year 2008 shall
not be less than $275,000 (the “2008 Minimum Bonus”).  For the avoidance of
doubt, the Employee’s employment shall be deemed continuous since November 1,
2007 for purposes of determining the Employee’s Bonus eligibility for Fiscal
Year 2008, notwithstanding the July 1, 2008 Effective Date of this Agreement.

 

The Bonus, if earned, for any Fiscal Year during the Term shall be payable
within 45 days following the end of such Fiscal Year; provided that Employee is
employed by the Company on such date (subject to the provisions of Section 6
hereof).  Notwithstanding the foregoing, the Employee shall be entitled to a
Bonus for Fiscal Year 2011, payable within 45 days following the end of such
Fiscal Year, to the extent earned if the Employee is employed on the Expiration
Date and the Company determines that on the Expiration Date there did not exist
circumstances pursuant to which the Company would have had grounds to terminate
the Employee’s employment under this Agreement for Cause (as defined below).

 

(c)           During the Term, the Employee shall be eligible to participate in
any equity compensation programs the Company adopts and maintains for its
executive officers as in effect from time to time (currently, the Company’s Long
Term and Annual Incentive Compensation Program) at a level commensurate with
other senior executive officers of the Company.

 

(d)           The Employee shall receive a one-time grant of 75,000 shares of
restricted common stock of the Company under the Company’s Incentive Stock Plan,
as amended (the “Sign-on Grant”).  The Sign-on Grant shall be granted on the
Company’s next quarterly grant date following the Effective Date (i.e. on the
fifth trading day following the filing by the Company of its quarterly report on
Form 10-Q for the quarter ending July 31, 2008) and shall vest as to one-third
of such shares on each of the first, second and third anniversaries of the date
of grant, subject to the provisions of Sections 6(a)(II) and (III) and Sections
7(b)(ii) and (iii) of this Agreement.

 

(e)           In addition to the foregoing, the Compensation Committee and the
CEO shall review Employee’s compensation on an annual basis and may in their
sole discretion from time to time award to the Employee additional cash bonuses
and other compensation in the form of stock, stock options or other property or
rights in respect of his employment hereunder.

 

4.  Benefits.

 

(a)           During the Term, the Employee shall have the right to receive or
participate in all benefits and plans which the Company may from time to time
institute during such period for its executive officers and for its employees in
general in the Employee’s then principal place of employment, subject to the
Employee’s satisfying the applicable eligibility

 

3

--------------------------------------------------------------------------------


 

requirements.  Without limiting the foregoing, during the period that the
Employee’s principal place of employment is in the Company’s executive offices
in London, England, the Employee shall be entitled to receive a standard
contribution of 7.5% of Salary under the Company’s pension plan.  Nothing paid
to the Employee under any plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of the Salary or any other
obligation payable to the Employee pursuant to this Agreement.

 

(b)           During the Term, the Employee will be entitled to the number of
paid holidays, personal days off, vacation days and sick leave days in each
calendar year as are determined by the Company from time to time (provided that
in no event shall vacation time be fewer than five weeks per year).  Such
vacation may be taken in the Employee’s discretion with the prior approval of
the Company, and at such time or times as are not inconsistent with the
reasonable business needs of the Company.

 

5.  Expenses.

 

(a)           All travel and other expenses incident to the rendering of
services reasonably incurred on behalf of the Company by the Employee during the
Term shall be paid by the Company, including without limitation, the cost of
first class airfare for flights of seven hours or more in duration for which the
Employee is required to sleep on such flight for business the following day.  If
any such expenses are paid in the first instance by the Employee, the Company
shall reimburse him therefore, in accordance with the Company’s reimbursement
policy as in effect from time to time, on presentation of appropriate receipts
for any such expenses.  All travel and lodging arrangements shall be made in
accordance with the Company’s regular policies.

 

(b)           The Company will promptly reimburse the Employee for his
reasonable moving expenses incurred in connection with his moving his (including
his spouse and children’s) permanent residence from London, England to the New
York City area.  In the event the Employee’s employment hereunder is terminated
in accordance with the provisions of Sections 6(a)(II) or (III), or if the
Employer does not offer Employee continued employment by the Company on similar
or better terms for the period following the Expiration Date (and provided that
Employee has not given notice of termination under Section 6(a)(IV)), then the
Company will promptly reimburse Employee for his reasonable moving expenses
incurred in connection with moving his (including his spouse and children’s)
back to London, England, from the New York City area, provided that such
relocation occurs within 180 days following such termination.  The reimbursement
of such moving expenses shall be subject to the Company’s policies, including
the presentation of documentation and the advance approval of such expenses by
the Company.

 

(c)           To the extent any reimbursement to Employee set forth in this
Agreement is includable in the Employee’s gross income for Federal income tax
purposes, such reimbursement shall be made no later than March 15 of the
calendar year next following the calendar year in which the expense to be
reimbursed is incurred.

 

6.  Termination.

 

(a)           Notwithstanding the provisions of Section 1 hereof, the Employee’s
employment with the Company may be earlier terminated as follows:

 

4

--------------------------------------------------------------------------------


 

(I)            By action taken by the Board or the Chairman of the Company (the
“Chairman”), the Employee may be discharged for Cause (as herein-after defined),
effective as of such time as the Board or the Chairman shall determine.  Upon
discharge of the Employee pursuant to this Section 6(a)(I), the Company shall
have no further obligation or duties to the Employee, except for (i) payment of
any accrued but unpaid Salary through the effective date of termination, paid in
accordance with the Company’s normal payroll practices and procedures;
(ii) payment for any accrued but unused vacation time though the effective date
of termination, paid in accordance with the Company’s policies;
(iii) reimbursement for any unreimbursed expenses incurred, and paid in
accordance with, Section 5 of this Agreement through the effective date of
termination; (iv) such vested accrued benefits, if any, as to which the Employee
may be entitled under any applicable employee benefit plan or program of the
Company in which he is a participant as of the effective date of termination
(other than any severance pay plan), which shall be paid or provided in
accordance with the terms of the applicable plan or program (subsections
(i) through (iv), collectively, the “Accrued Amounts”), (v) as otherwise
provided in this Section 6(a)(I), and (vi) as provided in Section 9(g).  In the
event of a termination pursuant to this Section 6(a)(I), the Employee shall have
no further obligations or duties to the Company except, subject to the following
sentence, as provided in Section 8.  In the event of a termination pursuant to
this Section 6(a)(I), the restrictions set forth in Section 8(b) shall not apply
following the effective date of termination unless the Company elects on or
prior to the effective date of termination, in its sole discretion, to enforce
the restrictions set forth therein for a period of six (6) months from the
effective date of termination.  In the event the Company makes such election,
then subject to the Employee executing and providing to the Company within 60
days following the effective date of termination a fully effective general
release of all claims against the Company and its affiliates, officers and
directors substantially in the form attached as Exhibit A hereto (with such
changes therein, if any, as are legally necessary at the time of execution to
make it enforceable, the “Release”), which the Company shall provide to the
Employee within seven (7) days following the effective date of termination, the
Employee will receive continued payment of the Salary for a period of six
(6) months following the effective date of termination as if the Employee had
remained an employee.  In the event that the Employee executes and delivers the
Release to the Company in accordance with any of the provisions of this
Section 6, the Company shall consider in good faith whether to provide Employee
with a reciprocal release.  Subject to Section 9(h)(ii), such continued payment
of the Salary shall be paid in accordance with the Company’s normal payroll
practices and procedures (but off employee payroll); provided that, the first
payment shall be made on the first Company payroll date on or after the 60th day
after the effective date of termination and shall include payment of any amounts
that would otherwise be due prior thereto.

 

(II)           In the event of (i) the death of the Employee or (ii) by action
of the Board or the Chairman due to the Employee suffering a Disability (as
defined below).  Upon any termination of the Employee’s employment under this
Section 6(a)(II), the Company shall have no further obligations or duties to the
Employee, except for (i) the Accrued Amounts; (ii) any accrued and earned but
unpaid Bonus for the prior Fiscal Year paid in accordance with
Section 3(b) (including payment timing); (iii) a pro-rata portion of the
Employee’s target Bonus (based on achieving 100% of Budget) for the Fiscal Year
in which such termination occurs (determined by multiplying the amount of such
target Bonus by a fraction, the numerator of which is the number of days during
the Fiscal Year of termination that the Employee is employed by the Company and
the denominator of which is 365), paid within 45 days following the end of the

 

5

--------------------------------------------------------------------------------


 

Fiscal Year in which such termination occurs; and (iv) and as provided in
Section 9(g).  In addition, in the event of such termination, all outstanding
options and shares of restricted stock granted to the Employee (including,
without limitation, the Sign-On Grant) which have not vested as of the date of
such termination shall immediately vest and, as applicable, become immediately
exercisable.  In the event of a termination pursuant to this
Section 6(a)(II) due to the Employee suffering a Disability, the Employee shall
have no further obligations or duties to the Company except, subject to the
following sentence, as provided in Section 8; provided that the provisions of
Section 8(b) shall not apply following the effective date of termination.

 

(III)         In the event that Employee’s employment with the Company is
terminated by action taken by the Company without Cause (as defined below)
(other than in accordance with Section 6(a)(II) above), or the Employee resigns
for Good Reason (as defined below) effective at any time on or prior to the
120th day after the initial existence of the applicable Good Reason event, then
the Company shall have no further obligation or duties to Employee, except for
(i) payment of the Accrued Amounts; (ii) as provided in Section 9(g); and,
(iii) subject to the Employee executing and providing to the Company within 60
days following the effective date of termination a fully effective copy of the
Release, which the Company shall provide to the Employee within seven (7) days
following the effective date of termination, (A) subject to Section 9(h)(ii), a
lump sum payment on the 60th day following such termination equal to the sum of
(x) an amount equal to the annual Salary at the rate then in effect, (y) the
Termination Bonus (as hereinafter defined; and together with the Salary amount
set forth in the immediately preceding clause (x), the “Severance Payment”),
plus (z) an amount equal to any accrued and earned but unpaid Bonus for the
prior Fiscal Year that would have been paid but for such termination without
Cause or resignation for Good Reason; and (B) for a period of twelve (12) months
from the date of termination, provide continued health benefits in the event
such termination occurs prior to the Relocation, or, if such termination occurs
after the Relocation and subject to Employee’s timely election of continuation
coverage under the Consolidated Budget Omnibus Reconciliation Act of 1985, as
amended (“COBRA”), the Company will pay Employee’s COBRA medical insurance
premium, provided that Employee is eligible and remains eligible for COBRA
coverage and provided further that if Employee obtains other employment that
offers substantially similar or improved group health benefits, the Company’s
obligation under this sentence shall immediately cease.  In the event of such
termination without Cause or resignation for Good Reason, all outstanding
options and shares of restricted stock granted to the Employee which have not
vested as of the date of such termination shall immediately vest and, as
applicable, become immediately exercisable.  For purposes of this
Section 6(a)(III), the “Termination Bonus” shall be an amount equal to (i) if
such termination without Cause or resignation for Good Reason occurs on or prior
to the last day of Fiscal Year 2008, the 2008 Minimum Bonus; or (ii) if such
termination without Cause or resignation for Good Reason occurs after Fiscal
Year 2008, 50% of the Salary at the rate then in effect.  In the event of a
termination or resignation pursuant to this Section 6(a)(III), the Employee
shall have no further obligations or duties to the Company except, subject to
the following sentence, as provided in Section 8.  In the event of a termination
or resignation pursuant to this Section 6(a)(III), the restrictions set forth in
Section 8(b) shall apply for a period of one (1) year following the effective
date of termination unless the Employee elects in writing within 45 days
following the effective date of termination, in his sole discretion, to forfeit
his right to receive the Severance Payment, in which the event the restrictions
set forth in Section 8(b) shall not apply following the effective date of
termination.

 

6

--------------------------------------------------------------------------------


 

(IV)       By the Employee at any time without Good Reason on at least ninety
(90) days prior written notice to the Company (which termination the Company
may, its sole discretion, make effective earlier than the date set forth in such
notice).  In the event the Employee terminates his employment with the Company
without Good Reason, the Employee shall have no further obligations or duties to
the Company except, subject to the following sentence, as provided in Section 8,
and the Company shall have no further obligation or duties to Employee, except
for the Accrued Amounts.  In the event of a termination pursuant to this
Section 6(a)(IV), the restrictions set forth in Section 8(b) shall apply for a
period of six (6) months following the date of such notice of termination;
provided, however, that in the event that such notice of termination is
delivered to the Company less than six (6) months prior to the Expiration Date,
the restrictions set forth in Section 8(b) shall not apply after the Expiration
Date unless the Company elects on or prior to the Expiration Date, in its sole
discretion, to enforce the restrictions set forth therein for the remainder of
the six-month restriction period following the Expiration Date and, subject to
the Employee executing and providing to the Company a fully effective copy of
the Release within 60 days following the date the Company makes such election,
which the Company shall provide to the Employee within seven (7) days following
the date it makes such election, the Employee will receive payment of the Salary
for a period commencing as of November 1, 2008 and continuing for the remainder
of the six-month restriction period following the Expiration Date as if the
Employee had remained an employee.  Subject to Section 9(h)(ii), such continued
payment of Salary shall be paid in accordance with the Company’s normal payroll
practices and procedures (but off employee payroll).

 

(b)           The Employee’s employment with the Company shall automatically
terminate on the Expiration Date unless otherwise mutually agreed by the
parties.  In the event of a termination of the Employee’s employment on the
Expiration Date, the Company shall have no further obligation or duties to
Employee, except for the Accrued Amounts and as otherwise provided in this
Section 6(b), and the Employee shall have no further obligations or duties to
the Company except, subject to the following sentence, as provided in
Section 8.  In the event of a termination of the Employee’s employment on the
Expiration Date, the restrictions set forth in Section 8(b) shall not apply
following the Expiration Date unless the Company elects on or prior to the
Expiration Date, in its sole discretion, to enforce the restrictions set forth
therein for a period of six months from the effective date of termination.  In
the event the Company makes such election, then subject to the Employee
executing and providing to the Company within 60 days following the effective
date of termination a fully effective copy of the Release, which the Company
shall provide to the Employee within seven (7) days following the Expiration
Date, the Employee will receive continued payment of the Salary for a period of
six (6) months following the Expiration Date as if the Employee had remained an
employee.  Subject to Section 9(h)(ii), such continued payment of the Salary
shall be paid in accordance with the Company’s normal payroll practices and
procedures (but off employee payroll); provided that, the first payment shall be
made on the first Company payroll date on or after the 60th day after the
Expiration Date and shall include payment of any amounts that would otherwise be
due prior thereto.

 

(c)           For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events without the Employee’s consent:  (i) a
material breach of this Agreement by the Company or a material diminution in the
Employee’s title, position, authority, duties or responsibilities; (ii) the
assignment to the Employee of duties or responsibilities substantially
inconsistent with his position or duties; (iii) a change in reporting such that
the Employee does not report solely and directly to the CEO; or (iv) the Company

 

7

--------------------------------------------------------------------------------


 

requiring that the principal place of employment for his duties hereunder be
located outside of a ten (10) mile radius of London, England, or Windsor,
England prior to July 1, 2009, or New York City, New York, after July 1, 2009.
provided, however, that no such event shall constitute Good Reason unless,
within ninety (90) days of any such events having occurred, the Employee shall
have provided the Company with written notice specifying the events that have
occurred and afforded the Company thirty (30) days to cure same.

 

(d)           For purposes of this Agreement, the Company shall have “Cause” to
terminate the Employee’s employment under this Agreement upon (i) the continued
failure by the Employee to substantially perform his duties under this Agreement
after receipt of notice from the Company requesting such performance, (ii) the
criminal conviction of Employee by plea or after trial of having engaged in
criminal misconduct (including embezzlement and fraud) which is demonstrably
injurious to the Company, monetarily or otherwise, (iii) the conviction of the
Employee of a felony; (iv) gross negligence on the part of the Employee which
adversely affects the Company; or (v) a material failure of the Employee to
adhere to the Company’s material written policies or to cooperate in any
bonafide investigation or inquiry involving the Company.  The Company shall give
written notice to the Employee of any proposed termination for Cause, which
notice shall specify the grounds for the proposed termination, and the Employee
shall be given thirty (30) days to cure if the grounds arise under clauses
(i) or (v) above (in the event employee cures the event giving rise to Cause set
forth in such written notice within said 30 day period, Cause for termination
shall not exist).

 

(e)           For purposes of this Agreement, “Disability” shall mean the
Employee’s suffering a physical or mental impairment that prevents him from
substantially performing his duties hereunder for a period of 180 consecutive
days (including weekends and holidays), during which 180 day period the Salary
and any other benefits hereunder shall not be suspended or diminished.

 

7.  Change in Control.

 

(a)           For purposes of this Agreement, a “Change in Control” shall be
deemed to occur (i) upon the acquisition by any person, entity or group of
beneficial ownership of 50 percent or more of either the outstanding shares of
common stock of the company or the combined voting power of the then outstanding
voting securities of the company entitled to vote generally in the election of
directors; (ii) upon a merger or consolidation of the Company or any of its
subsidiaries with any other corporation, which results in the stockholders of
the Company prior thereto continuing to represent less than 50 percent of the
combined voting power of the voting securities of the Company or the surviving
entity after the merger; or (iii) upon the sale of all, or substantially all, of
the assets of the Company.

 

(b)           In the event of a Change in Control:

 

(i)  all outstanding options and shares of restricted stock that were granted to
the Employee prior to calendar year 2008 which have not vested as of the date of
such Change in Control shall effective simultaneous with such Change in Control
immediately vest and, as applicable, become immediately exercisable;

 

(ii)  if such Change in Control occurs on or prior to March 31,

 

8

--------------------------------------------------------------------------------


 

2009, then 37,500 shares of restricted stock granted to the Employee pursuant to
the Sign-on Grant (consisting of the all of the shares that would have otherwise
vested on the first anniversary of the Effective Date and 50% of the shares that
would have otherwise vested on the second anniversary of the Effective Date)
shall effective simultaneous with such Change in Control immediately vest; and

 

(iii)  if such Change in Control occurs following March 31, 2009, all
outstanding shares of restricted stock granted to the Employee pursuant to the
Sign-on Grant which have not vested as of the date of such Change in Control
shall effective simultaneous with such Change in Control immediately vest.

 

(c)           The Employee hereby acknowledges and agrees, that except as set
forth above or in a separate written agreement between the Employee and the
Company, any shares of restricted stock granted to the Employee by the Company
as part of the Sign-on Grant that have not vested as of the date of a Change in
Control shall not automatically become vested as a result of such Change in
Control (notwithstanding anything contained in the Company’s Incentive Stock
Plan, as amended, to the contrary).

 

8.  Confidentiality; Noncompetition; etc.

 

(a)           The Company and the Employee acknowledge that the services to be
performed by the Employee under this Agreement are unique and extraordinary and,
as a result of such employment, the Employee will be in possession of
confidential information relating to the business practices of the Company.  The
term “confidential information” shall mean any and all information (oral and
written) relating to the Company or any of its affiliates, or any of their
respective activities, other than such information which can be shown by the
Employee to be in the public domain (such information not being deemed to be in
the public domain merely because it is embraced by more general information
which is in the public domain) other than as the result of breach of the
provisions of this Section 8(a), including, but not limited to, information
relating to:  trade secrets, personnel lists, compensation of employees,
financial information, research projects, services used, pricing, customers,
customer lists and prospects, product sourcing, marketing and selling and
servicing.  Notwithstanding the foregoing “confidential information” shall not
include information relating to the general methodology and mechanics employed
by Employee in the performance of his duties with the Company or that Employee
can demonstrate was known to him prior to his employment with the Company.  The
Employee agrees that he will not, during or after his termination or expiration
of employment hereunder, directly or indirectly, use, communicate, disclose or
disseminate to any person, firm or corporation any confidential information
regarding the clients, customers or business practices of the Company acquired
by the Employee during his employment by the Company, without the prior written
consent of the Company. Anything herein to the contrary notwithstanding, the
provisions of this Section 8(a) shall not apply (i) when disclosure is required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with actual or apparent jurisdiction to
order the Employee to disclose or make accessible any information, (ii) with
respect to any other litigation, arbitration or mediation involving this
Agreement, including, but not limited to, the enforcement of this Agreement,
(iii) as to information that becomes generally known to the public or within the
relevant trade or industry other than due to the Employee’s violation of this
Section or (iv) as to information that is or becomes available to the Employee
on a non-confidential basis from a source which is entitled to disclose it to
the Employee.

 

9

--------------------------------------------------------------------------------


 

(b)           The Employee hereby agrees that he shall not, during the period of
his employment with the Company and during any period following termination of
such employment as determined in accordance with Sections 6(a) and Section 6(b),
as applicable, directly or indirectly, within any county (or adjacent county) in
any State within the United States or territory outside the United States in
which the Company is engaged in business during the period of the Employee’s
employment or on the date of termination of the Employee’s employment, engage,
have an interest in or render any services to any business (whether as owner,
manager, operator, licensor, licensee, lender, partner, stockholder, joint
venturer, employee, consultant or otherwise) competitive with the Company’s
business activities as conducted by the Company on the Effective Date.

 

(c)           The Employee hereby agrees that he shall not, during the period of
his employment and for a period of one (1) year following such employment,
directly or indirectly (i) hire or offer to hire any officer or employee of the
Company or any of its subsidiaries or (ii) entice, solicit or in any other
manner persuade or attempt to persuade any officer, employee, agent, lessor,
lessee, licensor, licensee or customer of the Company or any of its subsidiaries
to discontinue or alter his, her or its relationship with the Company (but in
each case only those persons or entities that had a relationship with the
Company at the time of the termination of his employment).  Except as required
by law or legal process, at no time during the Term, or thereafter shall the
Company or any executive officer of the Company, directly or indirectly,
disparage the professional, business, financial or personal reputation of the
Employee.

 

(d)           Upon the termination of the Employee’s employment for any reason
whatsoever, all documents, records, notebooks, equipment, employee lists, price
lists, specifications, programs, customer and prospective customer lists and
other materials which refer or relate to any aspect of the business of the
Company which are in the possession of the Employee including all copies
thereof, shall be promptly returned to the Company. Anything to the contrary
notwithstanding, nothing in this Section 8(d) shall prevent the Employee from
retaining a home computer and security system, papers and other materials of a
personal nature, including personal diaries, calendars and Rolodexes,
information relating to the Employee’s compensation or relating to reimbursement
of expenses, information that the Employee reasonably believe may be needed for
tax purposes, and copies of plans, programs and agreements relating to the
Employee’s employment.

 

(e)           The products and proceeds of Employees services hereunder that
Employee may acquire, obtain, develop or create during the Term that relate to
the Company’s business, or that are otherwise made at the direction of the
Company or with the use of the Company’s or its affiliates’ facilities or
materials, including, but not limited to, all materials, ideas, concepts,
formats, suggestions, developments, packages, programs and other intellectual
properties (collectively, “Works”), shall be considered a “work made for hire,”
as that term is defined under the United States Copyright Act, and Employee
shall be considered an employee for hire of the Company, and all rights in and
to the Works, including the copyright thereto, shall be the sole and exclusive
property of the Company, as the sole author and owner thereof, and the copyright
thereto may be registered by the Company in its own name.  In the event that any
part of the Works shall be determined not to be a work made for hire or shall be
determined not to be owned by the Company, Employee hereby irrevocably assigns
and transfers to the Company, its successors and assigns, the following: 
(a) the entire right, title and interest in and to the

 

10

--------------------------------------------------------------------------------


 

copyrights, trademarks and other rights in any such Work and any rights in and
to any works based upon, derived from, or incorporating any such Work
(“Derivative Work”); (b) the exclusive right to obtain, register and renew the
copyrights or copyright protection in any such Work or Derivative Work; (c) all
income, royalties, damages, claims and payments now or hereafter due or payable
with respect to any such Work and Derivative Work; and (d) all causes of action
in law or equity, past and future, for infringements or violation of any of the
rights in any such Work or Derivative Work, and any recoveries resulting
therefrom.  Employee also hereby waives in writing any moral or other rights
that he has under state or federal laws, or under the laws of any foreign
jurisdiction, which would give him any rights to constrain or prevent the use of
any Work or Derivative Work, or which would entitle him to receive additional
compensation from the Company.  Employee shall execute all documents, including
without limitation copyright assignments and applications and waivers of moral
rights, and perform all acts that the Company may request (at the Company’s
expense), in order to assist the Company in perfecting its rights in and to any
Work and Derivative Work anywhere in the world.  Employee hereby appoints the
officers of the Company as Employee’s attorney-in-fact to execute documents on
behalf of Employee for this limited purpose

 

(f)            The parties hereto hereby acknowledge and agree that (i) the
Company may be irreparably injured in the event of a breach by the Employee of
any of his obligations under this Section 8, (ii) monetary damages may not be an
adequate remedy for any such breach, and (iii) the Company shall be entitled to
seek injunctive relief, in addition to any other remedy which it may have, in
the event of any such breach.

 

(g)           The parties hereto hereby acknowledge that, in addition to any
other remedies the Company may have under Section 8(f) hereof, the Company may
have the right and remedy to require the Employee to account for and pay over to
the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, “Benefits”) up to an amount equal to the Employee’s
annual Salary at the rate in effect at the time of his termination of employment
derived or received by the Employee as the result of any transactions
constituting a breach of any of the provisions of Section 8, and the Employee
hereby agrees to account for any pay over such Benefits to the Company.

 

(h)           Each of the rights and remedies enumerated in Section 8(g) and
8(g) shall be independent of the other, and shall be severally enforceable, and
all of such rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company under law or in equity.

 

(i)            It is the intent of the parties hereto that the covenants
contained in this Section 8 shall be enforced to the fullest extent permissible
under the laws and public policies of each jurisdiction in which enforcement is
sought (the Employee hereby acknowledging that said restrictions are reasonably
necessary for the protection of the Company).  Accordingly, it is hereby agreed
that if any of the provisions of this Section 8 shall be adjudicated to be
invalid or unenforceable for any reason whatsoever, said provision shall be
(only with respect to the operation thereof in the particular jurisdiction in
which such adjudication is made) construed by limiting and reducing it so as to
be enforceable to the extent permissible, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of said
provision in any other jurisdiction.

 

11

--------------------------------------------------------------------------------


 

9.  General.  This Agreement is further governed by the following provisions:

 

(a)           Notices.  All notices relating to this Agreement shall be in
writing and shall be either personally delivered, sent by facsimile (receipt
confirmed) or nationally recognized overnight carrier or mailed by certified
mail, return receipt requested, to be delivered at such address as is indicated
below, or at such other address or to the attention of such other person as the
recipient has specified by prior written notice to the sending party.  Notice
shall be effective when so personally delivered, one business day after being
sent by telecopy or five days after being mailed.

 

If to the Company:

 

Take-Two Interactive Software, Inc.

622 Broadway

New York, New York  10012

Attention:  Chief Executive Officer

 

If to the Employee:

 

To the Employee’s address on the books and records of the Company.

 

(b)           Parties in Interest.  Employee may not delegate his duties or
assign his rights hereunder.  The Company may not assign this Agreement nor any
rights or obligations hereunder other than to an entity which, by way of merger,
consolidation or sale of substantially all of the assets of the Company becomes
a successor to the Company, either contractually or by operation of law, so long
as such successor assumes in writing (either contractually or by operation of
law) the Company’s obligations hereunder.  For the purposes of this Agreement,
the term “Company” shall include the Company and, subject to the foregoing, any
of its successors and assigns.  This Agreement shall inure to the benefit of,
and be binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

 

(c)           Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto (other than
stock option grant letters and restricted stock grant letters, which shall
continue unmodified in full force and effect), with respect to the employment of
the Employee by the Company (including, without limitation, the Prior Agreement)
and contains all of the covenants and agreements between the parties with
respect to such employment in any manner whatsoever.  Any modification or
termination of this Agreement will be effective only if it is in writing signed
by the party to be charged.

 

(d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of England while the Employee’s principal place of
employment hereunder is England and the State of New York once the Employee’s
principal place of employment hereunder is New York, NY.  The parties hereto
agree to and hereby do submit to jurisdiction in England while this Agreement is
governed by English law and before any state or federal court of record in New
York County once this Agreement is governed by New York law.

 

(e)           Warranty.  Employee hereby warrants and represents as follows:

 

12

--------------------------------------------------------------------------------


 

(i)            That the execution of this Agreement and the discharge of
Employee’s obligations hereunder will not breach or conflict with any other
contract, agreement, or understanding between Employee and any other party or
parties.

 

(ii)           Employee has ideas, information and know-how relating to the type
of business conducted by the Company, and Employee’s disclosure of such ideas,
information and know-how to the Company will not conflict with or violate the
rights of any third party or parties.

 

(iii)          Employee will not disclose any trade secrets relating to the
business conducted by any previous employer and agrees to indemnify and hold the
Company harmless for any liability arising out of Employee’s use of any such
trade secrets.

 

(f)            Severability.  In the event that any term or condition in this
Agreement shall for any reason be held by a court of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other term or condition of this
Agreement, but this Agreement shall be construed as if such invalid or illegal
or unenforceable term or condition had never been contained herein.

 

(g)           Indemnification.  The Employee shall be entitled to the benefits
of all provisions of the Certificate of Incorporation and Bylaws of the Company,
each as amended, that provide for indemnification of officers and directors of
the Company.  In addition, without limiting the indemnification provisions of
the Certificate of Incorporation or Bylaws, to the fullest extent permitted by
law, the Company shall indemnify and save and hold harmless the Employee from
and against, and pay or reimburse, any and all claims, demands, liabilities,
costs and expenses, including judgments, fines or amounts paid on account
thereof (whether in settlement or otherwise), and reasonable expenses, including
attorneys’ fees actually and reasonably incurred (including, but not limited to,
investigating, preparing, pursuing or defending any action, suit, investigation,
proceeding, claim or liability if the Employee is made or threatened to be made
a party to or witness in any action, suit, investigation or proceeding, or if a
claim or liability is asserted or threatened to be asserted against Employee
(whether or not in the right of the Company), by reason of the fact that he was
or is a director, officer or employee, or acted in such capacity on behalf of
the Company, or the rendering of services by the Employee pursuant to this
Agreement or the Employee’s prior employment agreement with the Company, whether
or not the same shall proceed to judgment or be settled or otherwise brought to
a conclusion (except only if and to the extent that such amounts shall be
finally adjudged to have been caused by Employee’s willful misconduct or gross
negligence).  Upon the Employee’s request, the Company will advance any
reasonable expenses or costs, subject to the Employee undertaking to repay any
such advances in the event there is an unappealable final determination that
Employee is not entitled to indemnification for such expenses.  Employee shall
be entitled to indemnification under this Section regardless of any subsequent
amendment of the Certificate of Incorporation or of the Bylaws of the Company. 
Further, Employee shall be entitled to be covered by any directors’ and
officers’ liability insurance policies which the Company maintains for the
benefit of its directors and officers, subject to the limitations of such
policies.  This provision shall survive the expiration or termination of this
Agreement.

 

(h)           Section 409A.

 

13

--------------------------------------------------------------------------------


 

(i)            The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code as amended, and the
regulations and guidance promulgated thereunder (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.  If the Employee notifies the
Company (with specificity as to the reason therefore) that he believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Employee to incur any additional tax
or interest under Section 409A and modifying it would avoid such additional tax,
and the Company after good faith review concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Employee, use its
reasonable business efforts to in good faith reform such provision to try to
comply with Code Section 409A.  To the extent that any provision hereof is
modified in order to comply with Section 409A, such modification shall be made
in good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Employee and the Company of the
applicable provision without violating the provisions of Section 409A.  In no
event whatsoever will the Company be liable for any additional tax, interest or
penalties that may be imposed on the Employee by Section 409A or any damages for
failing to comply with Section 409A or this Section 9(h)(i).

 

(ii)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement that provides for the payment of
any amounts or benefits upon or following a termination of employment unless
such termination is also a “Separation from Service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean Separation from Service.  If the Employee is deemed on the
date of termination of his employment to be a “specified employee”, within the
meaning of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment or the providing
of any benefit made subject to this Section 9(h)(ii), to the extent required to
be delayed in compliance with Section 409A(a)(2)(B) of the Code, and any other
payment or the provision of any other benefit that is required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment or benefit shall
not be made or provided prior to the earlier of (A) the expiration of the
six-month period measured from the date of the Employee’s Separation from
Service or (B) the date of the Employee’s death.  On the first day of the
seventh month following the date of Employee’s Separation from Service or, if
earlier, on the date of his death, all payments delayed pursuant to this
Section 9(h)(ii) (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein and therein.

 

(iii)          With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits, except as permitted by
Section 409A, (x) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, and (y) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind

 

14

--------------------------------------------------------------------------------


 

benefits to be provided, in any other taxable year, provided that the foregoing
clause (y) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect.

 

(iv)          If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

 

(v)           Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “paid within 45 days following the end
of such Fiscal Year”), the actual date of payment within the specified period
shall be within the sole discretion of the Company.

 

(i)            Withholding.  The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

(j)            Legal Fees.  Following the execution of this Agreement, the
Company shall promptly pay upon presentation of appropriate documentation the
reasonable legal fees incurred by the Employee in connection with the
negotiation of this Agreement in an amount not to exceed $15,000.

 

(k)           Execution in Counterparts.  This Agreement may be executed by the
parties in one or more counterparts (including via facsimile or PDF), each of
which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement, and shall become effective when one or
more counterparts has been signed by each of the parties hereto and delivered to
each of the other parties hereto.

 

15

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, the parties hereto have
executed and delivered this Agreement as of the date first above written.

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

By:

/s/ Seth Krauss

 

Name:

Seth Krauss

 

Title:

EVP & General Counsel

 

 

 

 

 

/s/ Gary Dale

 

Gary Dale

 

16

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Release

 

THIS GENERAL RELEASE AND WAIVER (this “Release”) is entered into effective as of
[                           , 20    ], by Gary Dale (the “Executive”) in favor
of Take-Two Interactive Software, Inc., a Delaware Corporation (the “Company”).

 

1.             Confirmation of Termination.  The Executive’s employment with the
Company is terminated as of [                           , 20    ] (the
“Termination Date”).  The Executive acknowledges that the Termination Date is
the termination date of the Executive’s employment for purposes of participation
in and coverage under all benefit plans and programs sponsored by or through the
Company.  The Executive acknowledges and agrees that the Company shall not have
any obligation to rehire the Executive, nor shall the Company have any
obligation to consider the Executive for employment, after the Termination
Date.  The Executive agrees that the Executive will not seek employment with the
Company at any time in the future.

 

2.             Resignation.  Effective as of the Termination Date, the Executive
hereby resigns as an officer and director of the Company and any of its
subsidiaries and affiliates (collectively, the “Company Group”) and from any
such positions held with any other entities at the direction of, or as a result
of the Executive’s affiliation with, the Company or any other member of the
Company Group.  The Executive agrees to promptly execute and deliver such other
documents as the Company shall reasonably request to evidence such
resignations.  In addition, the Executive hereby agrees and acknowledges that
the Termination Date shall be the date of the Executive’s termination from all
other offices, positions, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, the Company or any other member of the
Company Group.

 

3.             [Acknowledgement and] Termination Benefits.  [The Executive
hereby acknowledges that the Company has elected pursuant to Section [6(a)(I)]
[6(a)(IV)] [6(b)] of the Employment Agreement between the Executive and the
Company entered into on August     , 2008 (the “Employment Agreement”) to
subject the Executive to the noncompetition restrictions set forth in
Section 8(b) of the Employment Agreement for a period of six months commencing
on the Termination Date, and the Executive agrees that he shall abide by such
restrictions, and in consideration therefor,] Assuming that the Executive
executes this Release and does not revoke it within the time specified in
Section 11 below, then, subject to Section 10 below, the Executive will be
entitled to the payments and benefits (subject to taxes and all applicable
withholding requirements) (the “Termination Benefits”) set forth under
Section [6(a)(I)] [6(a)(III)] [6(a)(IV)] [6(b)] of the Employment Agreement,
paid or provided as set forth therein (including with respect to payment
timing).  [Notwithstanding anything herein to the contrary, the parties
acknowledge that, pursuant to Section 6(a)(III) of the Employment Agreement, the
Executive may elect in writing within 45 days following the Termination Date, in
his sole discretion, to forfeit his right to receive the Severance Payment (as
defined in Section 6(a)(III) of the Employment Agreement), in which event the
restrictions set forth in Section 8(b) of the Employment Agreement shall not
apply following the Termination Date.  The parties acknowledge that if such
election is made, it shall not affect the effectiveness of this Release.] 
Notwithstanding anything herein to the contrary, the Accrued Amounts (as defined
in the Employment Agreement)

 

17

--------------------------------------------------------------------------------


 

shall not be subject to Executive’s execution of this Release.  The Executive
acknowledges and agrees that the Termination Benefits exceed any payment,
benefit, or other thing of value to which the Executive might otherwise be
entitled under any policy, plan or procedure of the Company and/or any agreement
between the Executive and the Company, except as provided above.

 

4.             General Release and Waiver.

 

(a)  [As additional] [In] consideration for the Termination Benefits, and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the Executive, for the Executive and for the Executive’s heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
referred to collectively as “Releasors”), forever release and discharge the
Company and the other members of the Company Group and their past, present and
future parent entities, subsidiaries, divisions, affiliates and related business
entities, any of their successors and assigns, assets, employee benefit plans or
funds, and any of their respective past, present and/or future directors,
officers, fiduciaries, agents, trustees, administrators, managers, supervisors,
shareholders, investors, employees, legal representatives and assigns, whether
acting on behalf of the Company, any other member of the Company Group or, in
their individual capacities (collectively the “Releasees”) from any and all
claims, demands, causes of action, fees and liabilities of any kind whatsoever
arising out of the Executive’s employment with the Company and any other member
of the Company Group and/or the Executive’s separation from that employment,
(collectively, “Claims”), whether known or unknown, which the Releasors ever
had, now have, or may have against any of the Releasees by reason of any act,
omission, transaction, practice, plan, policy, procedure, conduct, occurrence,
or other matter up to and including the date on which the Executive signs this
Release.

 

(b)  Without limiting the generality of the foregoing, this Release is intended
to and shall release the Releasees from any and all Claims, including, without
limitation, any Claims arising out of the Executive’s employment with the
Company and/or termination thereof, such as those based on race, sex, color,
national origin, ancestry, religion, age, disability, citizenship status,
harassment, sexual harassment, and/or retaliation, whether known or unknown,
which the Releasors ever had, now have, or may have against the Releasees
arising out of the Executive’s employment and/or the Executive’s separation from
that employment, including, but not limited to:  (i) any claim under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, Section 1981 of the Civil Rights Act of 1866, the
Americans with Disabilities Act, the Equal Pay Act, the Immigration Reform and
Control Act of 1986, the Employee Retirement Income Security Act of 1974
(excluding claims for accrued, vested benefits under any employee benefit or
pension plan of the Releasee subject to the terms and conditions of such plan
and applicable law), the Family and Medical Leave Act, and the Sarbanes-Oxley
Act of 2002 (a federal whistleblower law), all as amended; (ii) any claim under
the New York State Human Rights Law, the New York State Public Employees’ Fair
Employment Act, and the New York City Administrative Code, all as amended;
(iii) any other claim (whether based on federal, state, or local law, statutory
or decisional) relating to or arising out of the Executive’s employment, the
terms and conditions of such employment, the termination of such employment,
and/or any of the events relating directly or indirectly to or surrounding the
termination of that employment, including but not limited to breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress, claims for salary, pay, benefits (except for vested
benefits), bonuses, commissions, or other wage or compensation, or compensatory
or punitive damages; and (iv) any claim for attorneys’ fees, costs,
disbursements and/or the like.  Nothing in this Release shall be a waiver of
claims that may

 

18

--------------------------------------------------------------------------------


 

arise after the date on which the Executive signs this Release.  The Release
shall not apply to (1) amounts due under this Release or (2) the Executive’s
rights to indemnification from the Company or rights to be covered under any
applicable insurance policy with respect to any liability the Executive incurred
or might incur as an employee, officer or director of the Company including,
without limitation, the Executive’s rights under Section 9(g) of the Employment
Agreement.  In addition, nothing in this Release shall be construed to prevent
the Executive from filing a charge with, or participating in an investigation
conducted by, any governmental agency, including, without limitation, the Equal
Employment Opportunity Commission or applicable state/city fair employment
practices agency, to the extent required or permitted by law, or to prevent any
challenge by the Executive to the waiver and release of any claims as set forth
herein.

 

5.             Covenants.

 

(a)  The Executive acknowledges and agrees that the Executive remains subject to
the provisions of Section 8 of the Employment Agreement, which provisions
remains in full force and effect from the effective date of termination for the
applicable period set forth in the Employment Agreement, provided that
Section 8(b) of the Employment Agreement shall be applicable for a period of
[six months] [one year] from the Termination Date.  [; provided, that
Section 8(b) of the Employment Agreement shall not apply in the event the
Executive elects to forfeit the Severance Payment in accordance with
Section 6(a)(III) of the Employment Agreement.]

 

(b)  Upon the receipt of reasonable notice from the Company (including the
Company’s outside counsel), the Executive agrees that the Executive will respond
and provide information with regard to matters in which the Executive has
knowledge as a result of the Executive’s employment with the Company, and will
provide reasonable assistance to the Company Group and their respective
representatives in defense of any claims that may be made against the Company
Group (or any member thereof), and will assist the Company Group in the
prosecution of any claims that may be made by the Company Group (or any member
thereof), to the extent that such claims may relate to the period of the
Executive’s employment with the Company (or any predecessors).  Any such
cooperation shall be arranged to take place at times and in a manner that would
not be expected to result in any unreasonable interference with Executive’s then
existing business and/or personal commitments.  The Executive agrees to promptly
inform the Company if the Executive becomes aware of any lawsuits involving such
claims that may be filed or threatened against the Company Group (or any member
thereof).  The Executive also agrees to promptly inform the Company (to the
extent the Executive is legally permitted to do so) if the Executive is asked to
assist in any investigation of the Company Group (or any member thereof) or
their actions, regardless of whether a lawsuit or other proceeding has then been
filed with respect to such investigation, and shall not do so unless legally
required.  If the Executive is required to provide any services pursuant to this
Section 5(b), then upon presentation of appropriate documentation, the Company
shall promptly reimburse the Executive for reasonable out-of-pocket travel and
other direct expenses incurred in connection with the performance of such
services and in accordance with the Company’s reimbursement expense policy.  To
the extent any such reimbursement is includable in the Executive’s gross income
for Federal income tax purposes, such reimbursement shall be made no later than
December 31 of the calendar year next following the calendar year in which the
expense to be reimbursed is incurred.

 

19

--------------------------------------------------------------------------------


 

6.             Confidentiality.  The Executive agrees to keep confidential and
not disclose the terms and conditions of this Release to any person or entity
without the prior written consent of the Company, except to the Executive’s
accountants, attorneys and/or spouse, provided that they also agree to maintain
the confidentiality of the Release.  The Executive shall be responsible for any
disclosure by them.  The Executive further represent that the Executive has not
disclosed the terms and conditions of the Release to anyone other than the
Executive’s attorneys, accountants and/or spouse.  This Section 6 does not
prohibit disclosure of this Release if required by law, provided the Executive
has given the Company prompt written notice of any legal process and cooperated
with the Company’s efforts to seek a protective order.

 

7.             No Admission.  This Release does not constitute an admission of
liability or wrongdoing of any kind by any of the Releasee.  This Release is not
intended, and shall not be construed, as an admission that any Releasee has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever against any
Releasor.

 

8.             Heirs and Assigns.  The terms of this Release shall be binding
upon and inure to the benefit of the parties named herein and their respective
successors and permitted assigns.

 

9.             Miscellaneous.  This Release will be construed and enforced in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law.  If any provision of this Release is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions will be
enforced to the maximum extent possible.  Except as otherwise set forth herein,
this Release constitutes the complete understanding between the parties with
regard to the matters set forth herein and, except as otherwise set forth
herein, supersede any and all agreements, understandings, and discussions,
whether written or oral, between the parties.  No other promises or agreements
are binding unless in writing and signed by each of the parties after the
Release Effective Date (as defined below).  Should any provision of this Release
require interpretation or construction, it is agreed by the parties that the
entity interpreting or constructing this Release shall not apply a presumption
against one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the document.

 

10.           Knowing and Voluntary Waiver.  The Executive acknowledges that the
Executive: (a) has carefully read this Release in its entirety; (b) has had an
opportunity to consider it for at least [twenty-one (21)] [forty-five (45)]
days; (c) is hereby advised by the Company in writing to consult with an
attorney of the Executive’s choosing in connection with this Release; (d) fully
understands the significance of all of the terms and conditions of this Release
and has discussed them with independent legal counsel, or had a reasonable
opportunity to do so; (e) has had answered to the Executive’s satisfaction any
questions the Executive has asked with regard to the meaning and significance of
any of the provisions of this Release and has not relied on any statements or
explanations made by any Releasee or their counsel; (f) understands that the
Executive has seven (7) days in which to revoke this Release (as described in
Section 11) after signing it and (g) is signing this Release voluntarily and of
the Executive’s own free will and agrees to abide by all the terms and
conditions contained herein.

 

11.           Effective Time of Release.  The Executive may accept this Release
by signing it and returning it to [NAME], Take-Two Interactive Software, Inc.,
[ADDRESS],

 

20

--------------------------------------------------------------------------------


 

within [twenty-one (21)] [forty-five (45)] days of the Executive’s receipt of
the same.  After executing this Release, the Executive will have seven (7) days
(the “Revocation Period”) to revoke this Release by indicating the Executive’s
desire to do so in writing delivered to [NAME] at the address above (or by fax
at [(      )       -        ]) by no later than 5:00 p.m. EST on the seventh
(7th) day after the date the Executive signs this Release.  The effective date
of this Release shall be the eight (8th) day after the Executive signs this
Release (the “Release Effective Date”).  If the last day of the Revocation
Period falls on a Saturday, Sunday or holiday, the last day of the Revocation
Period will be deemed to be the next business day.  If the Executive does not
execute this Release or exercises the Executive’s right to revoke hereunder, the
Executive shall forfeit the right to receive any of the Termination Benefits,
and to the extent such Termination Benefits have already been provided, the
Executive agrees to immediately reimburse the Company for the amounts of such
payment.

 

                IN WITNESS WHEREOF, the Executive has duly executed this Release
as of the date first set forth above.

 

 

EXECUTIVE:

 

 

 

 

 

Name:     Gary Dale

 

21

--------------------------------------------------------------------------------
